                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:19-cv-00467-BO

  JUSTIN J. WHITE,

                         Plaintiff,

  v.
                                                  MOTION FOR SUMMARY JUDGMENT
  VANCE COUNTY, NORTH
  CAROLINA, VANCE COUNTY
  SHERIFF’S OFFICE, PETER WHITE,
  in his official and individual capacities,
  LAWRENCE D. BULLOCK, in his
  official and individual capacities,
  WELDON WALLACE BULLOCK, in
  his official and individual capacities,
  CURTIS R. BRAME, in his official and
  individual capacities, and WESTERN
  SURETY COMPANY a division of
  CNA SURETY.

                         Defendants.



       NOW COMES, Justin J. White (hereinafter referred to as the “Plaintiff”),by and through the

undersigned counsel, and pursuant to Rule 56 of the North Carolina Rules of Civil Procedure, hereby

prays for an order granting summary judgment against Defendants on the grounds that the Plaintiff is

entitled to judgment as a matter of law because there is no genuine issue as to any material fact as

established by the pleadings, nor any other relevant materials in this case.



This 31st day of March, 2021.




             Case 5:19-cv-00467-BO Document 69
                                            68 Filed 04/01/21
                                                     03/31/21 Page 1 of 2
                                    PLAINTIFF,

                                    JUSTIN J. WHITE
                                    By his Attorney:
                                    /s/Sharika M. Robinson
                                    SHARIKA M. ROBINSON,
                                    North Carolina Bar No.: 44750
                                    THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                    10230 Berkeley Place Drive, Suite 220
                                    Charlotte, NC 28262
                                    Telephone: (704) 561 6771
                                    Telefax: (704) 561-6773
                                    Counsel for Plaintiff Justin J. White


                                   CERTIFICATE OF SERVICE

  I hereby certify that on March 31, 2021, the foregoing was served on the following by electronic

mail:

                             Christopher Geis (Chris.Geis@wbd-us.com)

                                  ATTORNEY FOR DEFENDANTS



        This, 31th day of March, 2021.


                                          /s/ Sharika M. Robinson
                                          SHARIKA M. ROBINSON,
                                          North Carolina Bar No.: 44750
                                          The Law Offices of Sharika M. Robinson, PLLC
                                          10230 Berkeley Place Drive, Suite 220
                                          Charlotte, NC 28262
                                          Telephone: (704) 561 6771
                                          Telefax: (704) 561-6773
                                          srobinson@sharikamrobinsonlaw.com
                                          Counsel for Plaintiffs




            Case 5:19-cv-00467-BO Document 69
                                           68 Filed 04/01/21
                                                    03/31/21 Page 2 of 2
